Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 26, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151600(74)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHANCE LOWERY,                                                                                            Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 151600
  v                                                                  COA: 319199
                                                                     Calhoun CC: 2011-003414-NO
  ENBRIDGE ENERGY, LIMITED PARTNERSHIP
  and ENBRIDGE ENERGY PARTNERS, L.P.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice
  to file a brief amicus curiae is GRANTED. The amicus brief will be accepted for filing if
  submitted on or before September 1, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 26, 2016
                                                                               Clerk